                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 5-7-21


 TRUSTEES OF THE NEW YORK CITY
 DISTRICT COUNCIL OF CARPENTERS
 PENSION FUND, WELFARE FUND,
 ANNUITY FUND, APPRENTICESHIP,
 JOURNEYMAN RETRAINING,
                                                               No. 20-CV-5001 (RA)
 EDUCATIONAL AND INDUSTRY FUND,
 et al.,
                                                                       ORDER
                    Plaintiffs,

                        v.

 INNISS CONSTRUCTION, INC,
                   Defendant.


RONNIE ABRAMS, United States District Judge:

       For the reasons stated at today’s hearing, the motion for default judgment is GRANTED.

Defendant Inniss is liable to Plaintiffs for $3,926.48 in interest, $6,821.69 in liquidated damages,

$12,012.65 in attorneys’ fees and costs, $2,898.33 in audit costs, and post-judgment interest to be

calculated at the time of payment.

       The Clerk of Court is respectfully directed to terminate the motions pending at docket

entry 24 and to close this case.

SO ORDERED.

 Dated:          May 7, 2021
                 New York, New York
                                                     ________________________________
                                                     Ronnie Abrams
                                                     United States District Judge
